DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 depends from cancelled claim 25.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
For the purpose of examination, Examiner will consider claim 26 to depend from claim 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-13, 16, 18, 20, 22-24, 26, 28, 30-34, 37, 39, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. (US Patent Application Publication 2006/0245901) in view of in view of Fischer et al. (WO 00/71292 A1 – citations taken from a Machine Translation) and Saito et al. (US Patent 8,442,686) and Carlisle et al. (US Patent 10,029,369).
As to claim 1, Yamaoka teaches a manufacturing cell (the cell shown for example at Figure 1) configured for assembling a frame of a vehicle (Abstract: “In a welding station, one end of a positioning jig is held by a positioning robot, and the other end of the positioning jig is held by a positioning jig holder mechanism. The positioning robot is moved for positioning and fixing a vehicle body frame, which is fixed to the positioning jig, in any attitude, and a desired welding operation is performed on the , the manufacturing cell comprising: a positioner (positioning robot 22) configured to receive a fixture table (positioning jig 20), wherein the fixture table is configured to hold the frame (as shown in the Figures and described in [0033]). 
Yamaoka does not teach: wherein the positioner is configured to lift the fixture table up and down, and to tilt the fixture table to support the frame anywhere between a vertical position and a horizontal position during an assembling process of the frame. Rather, Yamaoka teaches the necessity of support posts 122, 124 which implies the movement of the positioning robot is constrained to lift and tilt the jig only as far as is indicated by arrow G in Figure 2. Thus Yamaoka doesn’t teach a vertical orientation of the fixture table. However, in the field of robotic positioners for robotic welding operations, Fischer teaches an analogous receiving device 9 is repositionable (Page 3 line 98) which allows for the horizontal position as well as the vertical position of the workpiece carrier as shown in Fig 1 (solid and dotted lines respectively). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have improved Yamaoka in view of the repositionable receiving devices 9 of Fischer. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of enabling a greater number of orientations of the positioning robot (see Fischer Page 3 lines 88-91). 
Yamaoka in view of Fisher does not teach a robot carrier as claimed. However, in the field of robotic assembly, robot carriers comprising vertical lifts were known in the art at the time the invention was effectively filed. See Saito which teaches an articulated a robot carrier (Saito support part 6) comprising a vertical lift (as indicated in Figure 1, the support part 6 lifts the robot vertically) mounted on a base (base 61 as shown in Figure 21), wherein the vertical lift comprises a vertical column (the support part 6 is a vertical column as shown) and a shelf (the top of the support part is a shelf), wherein the shelf is movably attached to the vertical column and movable along a vertical direction (as the support part 6 moves up and down, so does the shelf as indicated by the vertical arrow of Figure 1), and wherein the base has a base central axis (axis L1 is the axis of the first joint 1, the vertical column 6 and the base 61). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the articulated robot of Saito in the manufacturing cell of Yamaoka in view of Fischer. Such a person would have been motivated to do so, with a reasonable expectation of success in order to achieve the benefits of Saito, which include an increased range of motion, and thus a large envelope of working area achievable by the robot of Saito above the robots of Yamaoka and Fischer. See also MPEP 2143 II B which describes the prima facie obviousness of the simple substitution of one known element for another to obtain predictable results. 
Yamaoka in view of Fischer and Saito does not teach: the vertical lift and the base are configured to be rotatable around the base central axis. Rather, Saito teaches the articulated robot rotates around axis L1, but the support part 6 does not rotate. However, in the field of articulated robotics, it was known at the time the invention was effectively filed to interchange two sources of rotation: a) the rotation of 
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the vertical lift and the base of Saito configured to be rotatable around the base central axis as taught by Carlisle. See MPEP 2143 II B which describes the prima facie obviousness of the simple substitution of one known element for another to obtain predictable results. In this situation, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the first link 1 of Saito in the manner prescribed by Carlisle because Carlisle indicates the location of such a link is interchangeable between those two options. Yamaoka in view of Fischer and Saito and Carlisle teach: a robot mounted on the shelf and configured to assemble the frame (the robots of Yamaoka (obviated to be of Saito in view of Carlisle) are taught to assemble subassemblies (Yamaoka: Abstract) and would therefore be capable of doing so.).
As to claim 3, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the robot has six degrees of freedom, and wherein the robot carrier and the robot have eight degrees of freedom together . 
As to claim 4, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the robot has a robot central axis, wherein the robot is configured to rotate around the robot central axis (Saito teaches the second joint 2 is a robot central axis as shown in Figure 1 rotates around axis L2). 
As to claim 5, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 4, wherein the robot central axis is offset from the base central axis (L1 and L2 are offset from each other) such that the robot is further rotatable about an arc movement around the base central axis (as indicated in Saito Figure 2, there are several degrees of freedom of the robot arm. Any of the joints comprising the degrees of freedom appears to be capable of further rotating about an arc movement around the base central axis L1). 
As to claim 6, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the robot carrier further comprises a control unit (Saito teaches a controller 8), and wherein the control unit is configured to control the robot carrier (the controller 8 is described at Column 6 lines 12+ control the robot as well as the height position). 
As to claim 7, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the positioner (Yamaoka positioning robot 22) is configured to rotate the fixture table (as shown for example in Yamaoka Figure 2, the positioning robot can rotate the jig at least along axes A, B, C, D, and E).
As to claim 9, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, further comprising a mechanical lock (securing pin 140), wherein the mechanical lock is configured to lock the fixture table to the positioner (Yamaoka [0032] teaches the pin 140 keeps the support 134 of the positioning jig holder mechanism 24 horizontal in the welding station 18.), and wherein the positioner is configured to support the fixture table at the vertical position, the horizontal position, and anywhere between the vertical position and the horizontal position (as obviated by the combination of Yamaoka with Fischer). 
As to claim 10, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the positioner further includes a backbone (Yamaoka robot fifth arm 40), and wherein the backbone is configured to be movable from the horizontal position to the vertical position (as shown in Fischer Fig 2.). 
As to claim 11, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the fixture table further includes a backbone, and wherein the backbone is configured to be coupled to the positioner (Yamaoka teaches a jig 20 has brackets 98 which are backbones of the jig). 
As to claim 12, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, further comprising a second robot carrier (as Yamaoka teaches several robots in the welding station of Figure 1, several robot carriers of Saito in view of Carlisle are similarly obviated.). 
As to claim 13, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the robot is further configured to apply an adhesive to bond the frame (Fischer page 4 ln 145 teaches gluing.). 
As to claim 16, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, further comprising a metrology device, wherein the robot further comprises an arm, and wherein the metrology device is attached to the arm of the robot, wherein the robot is further configured to measure multiple points on the frame for measurement of the frame by using the metrology device (Fischer teaches a measuring tool 16 at Page 6 lines 146-148. “In addition, the processing device (5) can be designed as a mechanical or optical measuring device which scans the workpiece carrier (6) with the clamped workpiece (8) in a measuring station using a measuring tool (16).”). 
As to claim 18, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, further comprising one or more stationary robots (the robots of Yamaoka Fig 1 are not indicated to move). 
As to claim 20, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, further comprising a controller configured to control the assembling process of the frame (Yamaoka [0044] teaches the robot is controlled by “the positional control.”). 
As to claim 22, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, further comprising one or more subassembly robots and one or more subassembly tables, wherein each of the one or more subassembly robots is configured to assemble a subassembly of the frame on a corresponding one of the one or more subassembly tables (Yamaoka [0035]: “The vehicle body frame 12 may be automatically secured to the positioning jig 20 by placing the vehicle body frame 12 on the positioning jig 20 that has been moved to the vehicle body frame placement unit 16 by the positioning robot 22, using a placement robot, and threading the fastening bolts 90, 92, 102, 104 using a nut runner or the like that is actuated by a servomotor.”). 
As to claim 23, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, wherein the fixture table (jig 20 of Yamaoka) comprises a modular fixture table (the jig includes brackets 98, 100 which are modular) including a plurality of locating and securement features (fastening bolts 102, 104; see Yamaoka [0023]), and a plurality of movable support plates (the plates 44, 46, of the jig of Yamaoka are moved by the positioning robot 22.).
As to claim 24, Yamaoka teaches a system for manufacturing a vehicle, the system comprising: a fixture table (jig 20) configured to hold a frame of the vehicle (Abstract: “In a welding station, one end of a positioning jig is held by a positioning robot, and the other end of the positioning jig is held by a positioning jig holder mechanism. The positioning robot is moved for positioning and fixing a vehicle body frame, which is fixed to the positioning jig, in any attitude, and a desired welding operation is performed on the vehicle body frame.”); and a manufacturing cell (the welding station is shown for example at Figure 1) configured for assembling the frame (the welding station is capable of assembling the frame), the manufacturing cell comprising: a positioner (positioning robot 22) configured to receive the fixture table (positioning jig 20), wherein the positioner is configured to support the frame during the assembling process of the frame (as shown in the Figures and described in [0033]).
Yamaoka does not teach: wherein the positioner is configured to lift the fixture table up and down, and to tilt the fixture table to support the frame anywhere between a vertical position and a horizontal position during an assembling process of the frame. Rather, Yamaoka teaches the necessity of support posts 122, 124 which implies the movement of the positioning robot is constrained to lift and tilt the jig only as far as is indicated by arrow G in Figure 2. Thus Yamaoka doesn’t teach a vertical orientation of the fixture table. However, in the field of robotic positioners for robotic welding operations, Fischer teaches an analogous receiving device 9 is repositionable (Page 3 line 98) which allows for the horizontal position as well as the vertical position of the workpiece carrier as shown in Fig 1 (solid and dotted lines respectively). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have improved Yamaoka in view of the repositionable receiving devices 9 of Fischer. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of enabling a greater number of orientations of the positioning robot (see Fischer Page 3 lines 88-91). 
Yamaoka in view of Fisher does not teach a robot carrier as claimed. However, in the field of robotic assembly, robot carriers comprising vertical lifts were known in the art at the time the invention was effectively filed. See Saito which teaches an articulated arm robot shown at least in Figure 1 to have a carrier (support part 6) useful for moving the robot arm vertically. Saito teaches: a robot carrier (Saito support part 6) comprising a vertical lift (as indicated in Figure 1, the support part 6 lifts the robot vertically) mounted on a base (base 61 as shown in Figure 21) wherein the base has a base central axis (axis L1). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the articulated robot of Saito in the manufacturing cell of Yamaoka in view of Fischer. Such a person would have been motivated to do so, with a reasonable expectation of success in order to achieve the benefits of Saito, which include an increased range of motion, and thus a large envelope of working area achievable by the robot of Saito above the robots of Yamaoka. See also MPEP 2143 II B which describes the prima facie obviousness of the simple substitution of one known element for another to obtain predictable results. 
Yamaoka in view of Fischer and Saito does not teach: the vertical lift and the base are configured to be rotatable around the base central axis. Rather, Saito teaches the articulated robot rotates around axis L1, but the support part 6 does not rotate. However, in the field of articulated robotics, it was known at the time the invention was effectively filed to interchange two sources of rotation: a) the rotation of the articulated arm by itself, and b) the rotation of the vertical support part by rotating a base of the vertical support. See for example Carlisle which teaches a robot having a vertical support (102) and an articulated robotic arm (arm assembly 103). Carlisle teaches a first link drive 108. The drive link 108 is positioned either under the vertical support (option b above) or on the vertical support (option a above). 
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the vertical lift and the 
Yamaoka in view of Fischer and Saito and Carlisle further teaches: a robot mounted on the robot carrier (as taught by Saito in view of Carlisle) and configured to assemble the frame (the robots 26, 28 of Yamaoka Figure 1 are configured to assemble the vehicle frame); and a controller configured to control an assembling process of the frame (Fischer Page 4 lines 143+ teaches a robot controller useful for controlling the robots in a welding or gluing operation.). 
As to claim 26, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 25 (considered here to be 24), wherein the vertical lift of the robot carrier (Saito support part 6) comprises a vertical column and a shelf (the support part is a vertical column, the top of the support part is a shelf) movably attached to the vertical column (as the support part 6 moves up and down, so does the shelf) wherein the shelf is movable along a vertical direction (as indicated by the arrows of Figure 1), and wherein the robot is mounted on the shelf (as shown in Saito Figure 1).
As to claim 28, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the positioner is configured to rotate the fixture table .
As to claim 30, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the manufacturing cell further comprises a mechanical lock (securing pin 140), wherein the mechanical lock is configured to lock the fixture table to the positioner (Yamaoka [0032] teaches the pin 140 keeps the support 134 of the positioning jig holder mechanism 24 horizontal in the welding station 18.), and wherein the positioner is configured to support the fixture table at the vertical position, the horizontal position, and anywhere between the vertical position and the horizontal position (as obviated by the combination of Yamaoka with Fischer). 
As to claim 31, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the positioner further includes a backbone (Yamaoka robot fifth arm 40), and wherein the backbone is configured to be movable from the horizontal position to the vertical position (as shown in Fischer Fig 2.).
As to claim 32, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the fixture table further includes a backbone, and wherein the backbone is configured to be coupled to the positioner (Yamaoka teaches a jig 20 has brackets 98 which are backbones of the jig).
As to claim 33, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the manufacturing cell further comprises a second robot carrier (as Yamaoka teaches several robots in the welding station of Figure 1, several robot carriers of Saito in view of Carlisle are similarly obviated.).
As to claim 34, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the robot is further configured to apply an adhesive to bond the frame (Fischer page 4 ln 145 teaches gluing.).
As to claim 37, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the manufacturing cell further comprises a metrology device configured to measure multiple points on the frame for measurement of the frame (Fischer teaches a measuring tool 16 at Page 6 lines 146-148. “In addition, the processing device (5) can be designed as a mechanical or optical measuring device which scans the workpiece carrier (6) with the clamped workpiece (8) in a measuring station using a measuring tool (16).”).
As to claim 39, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the manufacturing cell further comprises one or more stationary robots (the robots 26, 28 of Yamaoka Fig 1 are not taught to move.). 
As to claim 42, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the manufacturing cell further comprises one or more subassembly robots and one or more subassembly tables, wherein each of the one or more subassembly robots is configured to assemble a subassembly of the frame on a corresponding one of the one or more subassembly tables (Yamaoka [0035]: “The vehicle body frame 12 may be automatically secured to the positioning jig 20 by placing the vehicle body frame 12 on the positioning jig 20 that has been moved to the vehicle body frame placement unit 16 by the positioning robot 22, using a placement robot, and threading the fastening bolts 90, 92, 102, 104 using a nut runner or the like that is actuated by a servomotor.”).
As to claim 43, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, wherein the fixture table (jig 20 of Yamaoka) comprises a modular fixture table (the jig includes brackets 98, 100 which are modular) including a plurality of locating and securement features (fastening bolts 102, 104; see Yamaoka [0023]), and a plurality of movable support plates (the plates 44, 46, of the jig of Yamaoka are moved by the positioning robot 22.).
As to claim 44, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, further comprising the frame, wherein the frame comprises a plurality of connecting components and a plurality of joint members (as shown in Yamaoka Fig 1, the frame 12 has an upper frame 58 and a lower frame 62 and are connected at brackets 72, 74, etc), and wherein each joint member is sized and shaped to mate with at least a subset of the plurality of connecting components to form a three-dimensional frame structure (Yamaoka teaches the frame parts are connected at brackets; see [0022]).
Claims 8, 14, 15, 29, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Fischer and Saito and Carlisle as applied to claims 1, 13, 24, or 28 above respectively, and further in view of Ghuman et al. (US Patent Application Publication 2004/0056498).
As to claim 8, Ghuman in view of Saito and Carlisle teaches the manufacturing cell of claim 1, but does not teach the positioner further comprises a three point kinematic mount. Rather, Fischer teaches a changing device 4 which allows for the workpiece carrier 6 to be moved from station to station while a robotic manipulator 2 
As to claim 14, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 13, but does not teach an adhesive injection subsystem, the adhesive injection subsystem comprises a plurality of adhesive injection end effectors. 
As to claim 15, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, but does not teach a fastener driver, wherein the robot further comprises an arm, and wherein the fastener driver is attached to the arm of the robot, wherein the robot is further configured to install fasteners to the frame by using the fastener driver. While Yamaoka teaches welding and fastener installing operations, Ghuman [0057] teaches, “Finally, a nut feeder with a hopper and a feeder tube (not shown) may be used to supply nuts which can be welded or mechanically fastened in place upon the work piece.” It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the fastener driver and robot arm therefore of Ghuman in the manufacturing cell of Yamaoka in view of Fisher, Saito and Carlisle. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of effecting the fastening operation already taught by Yamaoka.
As to claim 29, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, but does not teach the positioner further comprises a three point kinematic mount. Rather, Fischer teaches a changing device 4 which allows for the workpiece carrier 6 to be moved from station to station while a robotic manipulator 2 remains stationary. There is no discussion that the changing device 4 has a kinematic mount. However, in the field of robotic manipulators in manufacturing cells, kinematic mounts were well known and widely used. See Ghuman [0052]: “Frames 154 have a series of heel blocks 155 similar to those previously explained, to provide a three axis abutment locater system. Precision located in a repeatable manner by the heel blocks 155 on each frame 154, are tooling plates 156A, 156B, 156C and 156D”. Thus it would 
As to claim 35, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 28, but does not teach an adhesive injection subsystem, the adhesive injection subsystem comprises a plurality of adhesive injection end effectors. While Fischer teaches a gluing operation, no further specifics are given. However, Ghuman [0073] teaches an adhesive application process by robots to a robotic positioner. Ghuman teaches the adhesive is stored in tanks 508. [0053] teaches the robots may use “adhesive applicators”. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the adhesive applications and adhesive storage tanks of Ghuman in the manufacturing cell of Yamaoka in view of Fisher, Saito and Carlisle. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of effecting the gluing operation already taught by Fischer.  
As to claim 36, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, but does not teach the robot further comprises an arm, the manufacturing cell further comprises a fastener driver attached to the arm of the robot, and the robot is further configured to install fasteners to the frame by using the fastener driver. While Yamaoka teaches welding and fastener installing operations, Ghuman [0057] teaches, “Finally, a nut feeder with a hopper and a feeder tube (not shown) may be used to supply nuts which can be welded or mechanically .
Claims 17, 19, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Fischer and Saito and Carlisle as applied to claims 1 or 24 above respectively, and further in view of Diez et al. (US Patent Application Publication 2009/0249606).
As to claim 17, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, but does not teach a tool changer and a plurality of end effectors, and wherein the tool changer is configured to exchange the plurality of end effectors for the robot. Rather, Fischer teaches the robots may perform several tasks, such as welding or gluing or coating, but does not teach an exchange of end effectors. However, in the robotic vehicle frame manufacturing cell art, the exchange of end effectors was known at the time the invention was effectively filed. See Diez which teaches at [0024]: “Tool changing station 50 may be configured to facilitate exchanges between different end effectors 48 of working robot 26.” It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the tool changer of Diez in the manufacturing cell of Yamaoka in view of Fischer and Saito and Carlisle le. Such an artisan would have been motivated, with a 
As to claim 19, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, but does not teach a tool table and a plurality of end effectors, and wherein the tool table is configured to hold the plurality of end effectors. Rather, Fischer teaches the robots may perform several tasks, such as welding or gluing or coating, but does not teach a tool table or an exchange of end effectors. However, in the robotic vehicle frame manufacturing cell art, the exchange of end effectors was known at the time the invention was effectively filed. See Diez which teaches at [0024]: “Tool changing station 50 may be configured to facilitate exchanges between different end effectors 48 of working robot 26.” It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the tool changer of Diez in the manufacturing cell of Yamaoka in view of Fischer and Saito and Carlisle. Such an artisan would have been motivated, with a reasonable expectation of success to have allowed a single robot to perform several kinds of operations, rather than requiring several kinds of robots to perform the same number of operations.
As to claim 38, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, but does not teach the manufacturing cell further comprises a tool changer and a plurality of end effectors, and wherein the tool changer is configured to exchange the plurality of end effectors for the robot. Rather, Fischer teaches the robots may perform several tasks, such as welding or gluing or coating, but 
As to claim 40, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, but does not teach the manufacturing cell further comprises a tool table and a plurality of end effectors, and wherein the tool table is configured to hold the plurality of end effectors. Rather, Fischer teaches the robots may perform several tasks, such as welding or gluing or coating, but does not teach a tool table or an exchange of end effectors. However, in the robotic vehicle frame manufacturing cell art, the exchange of end effectors was known at the time the invention was effectively filed. See Diez which teaches at [0024]: “Tool changing station 50 may be configured to facilitate exchanges between different end effectors 48 of working robot 26.” It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the tool changer of Diez in the manufacturing cell of Yamaoka in view of Fischer with robots of Saito in view of Carlisle. Such an artisan would have been motivated, with a reasonable expectation of success to have .
Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka in view of Fischer and Saito and Carlisle as applied to claims 1 or 24 above respectively, and further in view of KAMIYA (Japanese Patent Publication JP-405069249-A).
As to claim 21, Yamaoka in view of Fischer and Saito and Carlisle teaches the manufacturing cell of claim 1, but does not teach a safety sensor configured to provide a safety measure to the manufacturing cell. However, in the field of manufacturing cells, safety sensors were known at the time the invention was effectively filed. See Kamiya which teaches an analogous manufacturing cell having a safety fence 5. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the safety fence 5 of Kamiya in the cell of Yamaoka in view of Fischer and Saito and Carlisle. Such an artisan would have been motivated to do so, with a reasonable expectation of success, for the purpose of increasing the safety of the workers interacting with, or near the manufacturing cell. See also MPEP 2143 II A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. In this case, a fence for manufacturing cells would have predictable results of increasing safety to a similar manufacturing cell.
As to claim 41, Yamaoka in view of Fischer and Saito and Carlisle teaches the system of claim 24, but does not teach the manufacturing cell further comprises a safety sensor configured to provide safety measure to the manufacturing cell. However, in the field of manufacturing cells, safety sensors were known at the time the invention was effectively filed. See Kamiya which teaches an analogous manufacturing cell having a safety fence 5. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the safety fence 5 of Kamiya in the cell of Yamaoka in view of Fischer and Saito and Carlisle. Such an artisan would have been motivated to do so, with a reasonable expectation of success, for the purpose of increasing the safety of the workers interacting with, or near the manufacturing cell. See also MPEP 2143 II A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. In this case, a fence for manufacturing cells would have predictable results of increasing safety to a similar manufacturing cell.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 20 January 2021, with respect to the rejections of the claims under Ghuman in view of Saito and Carlisle have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaoka, Fischer, Saito, and Carlisle.
Applicant’s arguments detail how Ghuman’s positioner is not configured to lift the fixture table up and down and to tilt the fixture table to support the frame anywhere between a vertical position and a horizontal position. Examiner agrees. 
Examiner finds that the positioner of Yamaoka in view of Fischer meets these limitations. Fischer’s Fig 1 explicitly shows a positioning robot 2 having a horizontal and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 March 2021